   Case: 1:20-cv-00695 Document #: 32 Filed: 03/29/21 Page 1 of 12 PageID #:137




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

INDIA TUBBS,                              )
                                          )
               Plaintiff,                 )       No. 1:20-CV-00695
                                          )
       v.                                 )
                                          )       Judge Edmond E. Chang
                                          )
CHICAGO TRANSIT AUTHORITY,                )       Magistrate Judge Jeffrey Cummings
                                          )
               Defendant.                 )

                            MEMORANDUM OPINION AND ORDER

       India Tubbs brings this employment discrimination suit against her employer,

the Chicago Transit Authority (which is well known by its acronym, CTA). R. 22, Am.

Compl. ¶¶ 3–4.1 In the Amended Complaint, Tubbs alleges that she experienced har-

assment and discrimination based on her sex. The CTA moves to dismiss all claims.

For the reasons set forth in this Opinion, the CTA’s motion to dismiss is granted,

though for now without prejudice. Tubbs may propose a second amended complaint.

                                     I. Background

       For purposes of this motion, the Court accepts as true the factual allegations

in the Amended Complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007). On November

13, 2019, Tubbs was on duty working as a Bus Operator for CTA. Am. Compl. ¶ 7.

During this work shift, she unexpectedly found herself alone with a male coworker

inside of a CTA bus. Am. Compl. ¶ 11. The coworker made sexual comments to Tubbs


       1This Court has subject matter jurisdiction over the federal claims in this case under
28 U.S.C. § 1331.
      Case: 1:20-cv-00695 Document #: 32 Filed: 03/29/21 Page 2 of 12 PageID #:138




and grabbed her below the waist within around two inches of her genitalia. Id. ¶¶ 8–

9. Before this incident, Tubbs had no personal relationship with the male coworker.

Id. ¶ 10. His actions were uninvited and unwelcome. Id.

         That same day, in compliance with the CTA’s complaint procedures, Tubbs

complained in writing to her managers. Am. Compl. ¶ 14. Tubbs’s written complaint

“described the incident as a ‘sexual assault,’” and identified the coworker by name.

Id. ¶ 15. The complaint also included the time, date, and location of the misconduct.

Id.

         According to Tubbs, her managers “did not take [her complaint] seriously.” Am.

Compl. ¶ 16. This disregard happened even though the managers obtained a video

recording of the incident and reviewed it themselves, confirming to them that the

incident had occurred. Id. ¶¶ 17–18. The managers did not, however, initiate an in-

vestigation or notify the CTA’s Equal Employment Opportunity Unit of the assault.

Id. ¶ 18. Upon viewing the recorded incident, at least one of Tubbs’s managers mini-

mized the severity of it and joked about Tubbs’s reaction to being grabbed “in an in-

timate area of her body by her male coworker.” Id. The managers did not provide a

written response to her complaint. Id. They also lied to Tubbs, assuring her that they

would appropriately respond to the situation by following all necessary policies and

by disciplining the male coworker. Id. ¶ 20. In reality, the managers did not discipline

the coworker, nor did they attempt to isolate him to ensure Tubbs would not encoun-

ter him in the workplace again. Id. ¶¶ 19–20. Indeed, after Tubbs submitted her com-

plaint to her managers, she often saw the coworker in the workplace. Id. ¶ 19.




                                            2
   Case: 1:20-cv-00695 Document #: 32 Filed: 03/29/21 Page 3 of 12 PageID #:139




      Tubbs repeatedly followed up with her managers about the status of her com-

plaint, and she alleges that “it became clear they were not going to do anything about

her complaint.” Am. Compl. ¶ 21. Tubbs feared that she would face retaliation from

the coworker because of her managers’ failure to respond to her complaint. Id. ¶¶ 22–

23. In fact, Tubbs was approached by other coworkers who—although they should not

have known about her complaint—criticized her for making the complaint and ques-

tioned the veracity of it. Id. ¶ 23. Because of the assault and the lack of response by

her managers, Tubbs experienced severe emotional distress, including depression

and anxiety attacks. Id. ¶ 24. This emotional distress interfered with Tubbs’s work

performance, and she eventually took around two months’ leave from work after an

evaluation by a mental health professional. Id. ¶ 25.

      The CTA disciplined Tubbs for missing work and refused to compensate her

for the wages that she lost as a result of missed work. Am. Compl. ¶ 25. In December

2019, Tubbs filed a charge of discrimination with the Equal Employment Opportunity

Commission (EEOC). Am. Compl. ¶ 27. After exhausting administrative remedies,

Id. ¶ 3, she filed this lawsuit, R. 1, Compl., and eventually filed the Amended Com-

plaint, which is now the operative pleading targeted by the CTA’s dismissal motion.

                              II. Standard of Review

      Under Federal Rule of Civil Procedure 8(a)(2), a complaint generally need only

include “a short and plain statement of the claim showing that the pleader is entitled

to relief.” Fed. R. Civ. P. 8(a)(2). This short and plain statement must “give the de-

fendant fair notice of what the … claim is and the grounds upon which it rests.” Bell




                                          3
   Case: 1:20-cv-00695 Document #: 32 Filed: 03/29/21 Page 4 of 12 PageID #:140




Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (alteration in original) (internal quo-

tation marks and citation omitted). The Seventh Circuit has explained that this rule

“reflects a liberal notice pleading regime, which is intended to ‘focus litigation on the

merits of a claim’ rather than on technicalities that might keep plaintiffs out of court.”

Brooks v. Ross, 578 F.3d 574, 580 (7th Cir. 2009) (quoting Swierkiewicz v. Sorema

N.A., 534 U.S. 506, 514 (2002)).

      “A motion under Rule 12(b)(6) challenges the sufficiency of the complaint to

state a claim upon which relief may be granted.” Hallinan v. Fraternal Order of Police

of Chi. Lodge No. 7, 570 F.3d 811, 820 (7th Cir. 2009). “[A] complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S.

at 570). These allegations “must be enough to raise a right to relief above the specu-

lative level.” Twombly, 550 U.S. at 555. The allegations that are entitled to the as-

sumption of truth are those that are factual, rather than mere legal conclusions. Iq-

bal, 556 U.S. at 678–79.

                                     III. Analysis

                                      A. Title VII

      Although the Amended Complaint labels the claims under one “Count I” head-

ing, the pleading does set forth two distinct claims—one for sexual harassment and

the other for sex discrimination. Am. Compl. ¶ 37. Tubbs alleges that she was sub-

jected to harassment by her coworkers and supervisors, and also that she was dis-

criminated against on the basis of her sex. Id. ¶¶ 31–37. The CTA moves to dismiss




                                            4
   Case: 1:20-cv-00695 Document #: 32 Filed: 03/29/21 Page 5 of 12 PageID #:141




these claims. R. 24, Def.’s Mot. Dismiss at 1. The Court addresses the Defendant’s

arguments in turn.

                                   1. Harassment

      First, in targeting the harassment claim, the CTA argues that Tubbs has not

adequately pled the severity and pervasiveness required for a hostile work environ-

ment claim. Def.’s Mot. Dismiss at 6–8. To adequately state a Title VII hostile work

environment claim, a plaintiff must allege that (1) she was subjected to unwelcome

conduct; (2) the conduct was based on membership in a protected class; (3) the conduct

was severe or pervasive so as to alter the conditions of employment and create a hos-

tile or abusive working environment; and (4) that there is a basis for employer liabil-

ity. EEOC v. Costco Wholesale Corp., 903 F.3d 618, 625 (7th Cir. 2018). The CTA

takes issue with the third element, namely, that Tubbs’s allegations of sexual har-

assment are vague and insufficient given that the coworker’s physical assault of

Tubbs was an isolated incident. Def.’s Mot. Dismiss at 6–7. But the third element “is

in the disjunctive—the conduct must be either severe or pervasive.” Vance v. Ball

State Univ., 646 F.3d 461, 469 (7th Cir. 2011) (emphasis in original). As Tubbs cor-

rectly argues, “harassment need not be both severe and pervasive—one extremely

serious act of harassment could rise to an actionable level as could a series of less

severe acts.” Haugerud v. Amery Sch. Dist., 259 F.3d 678, 693 (7th Cir. 2001). So a

one-time instance of harassment indeed may satisfy the severe-or-pervasive require-

ment. Here, Tubbs’s allegations of the physical assault by the coworker satisfy, at the

pleading stage, the requirement that the harassment be sufficiently severe.




                                          5
   Case: 1:20-cv-00695 Document #: 32 Filed: 03/29/21 Page 6 of 12 PageID #:142




      But the CTA identifies another problem with the harassment claim: Tubbs has

not adequately pled facts that would establish employer liability for the assault by

the coworker. To plead an actionable harassment claim against the CTA, Tubbs is

required to allege a basis for employer liability, because the assault was perpetrated

by a coworker, not a supervisor. See Vance, 646 F.3d at 469 (explaining that the “ques-

tion whether there is a basis for employer liability depends on whether the alleged

harassment was perpetrated by supervisors or coworkers.”). Employers are “strictly

liable” for harassment inflicted by supervisors, but if the purported harasser was

merely a coworker, then the plaintiff must adequately allege that the employer has

“been negligent either in discovering or remedying the harassment.” Id. at 469–70.

      Here, the Amended Complaint does not do that. It is true that, generally speak-

ing, in “Title VII cases, the complaint merely needs to give the defendant sufficient

notice to enable him to begin to investigate and prepare a defense.” Luevano v. Wal-

Mart Stores, Inc., 722 F.3d 1014, 1028 (7th Cir. 2013); see also Carlson v. CSX

Transp., Inc., 758 F.3d 819, 827 (7th Cir. 2014) (explaining that “[e]mployers are fa-

miliar with discrimination claims and know how to investigate them, so little infor-

mation is required to put the employer on notice of these claims.”). But here the cur-

rent allegations do not, as a matter of law, set forth a valid basis to hold the CTA

liable for the coworkers’ harassment. That is because the allegations do not address

what the CTA did (or failed to do) before the alleged harassment happened. And, going

forward in time after the incident, the allegations do not spell out with concrete facts

what harassment Tubbs suffered after the managers bungled the response.




                                           6
   Case: 1:20-cv-00695 Document #: 32 Filed: 03/29/21 Page 7 of 12 PageID #:143




      Given that leave to amend should be granted freely when justice requires, Fed.

R. Civ. P. 15(a)(2), the Court will give Tubbs one more chance to amend the complaint.

She might be able to fix the harassment claim in a few ways. For one, if the facts

allow, Tubbs might allege, with concrete facts, that her managers were on notice of a

potential sexual assault before it happened.

      More likely is a fix to the allegations about the work environment after the

managers received her complaint—and disclosed it to her coworkers (at least that is

the plausible inference). If the coworkers’ mistreatment of Tubbs after the making of

the complaint was sufficiently severe or pervasive, then their post-complaint miscon-

duct could qualify as a hostile work environment, independent of the assault commit-

ted by the male coworker. The current allegations, Am. Compl. ¶¶ 22–23, however,

are too thin. In assessing whether misconduct is sufficiently severe or pervasive,

courts look to factors like the severity of the conduct, “its frequency, whether it was

physically threatening or humiliating or merely offensive, and whether it unreason-

ably interfered with the employee’s work performance.” Passananti v. Cook Cty., 689

F.3d 655, 667 (7th Cir. 2012). Tubbs will need to plead facts (not just conclusions)

about what the coworkers did to her after the disclosure of the complaint, as well as

(if the facts allow) what happened during the encounters with the original assailant

after the managers failed to isolate him from Tubbs. And then, going beyond severity

or pervasiveness of the post-complaint misconduct, Tubbs must also allege a basis for

employer liability. It might very well be sufficient to allege that the managers caused

the post-complaint misconduct by disclosing it to coworkers and disparaging the




                                          7
   Case: 1:20-cv-00695 Document #: 32 Filed: 03/29/21 Page 8 of 12 PageID #:144




complaint to them (again, the reaction of the coworkers gives rise to a reasonable

inference that the managers denigrated Tubbs’s complaint when disclosing it to her

coworkers).

       In sum, the Amended Complaint does not adequately state a hostile work en-

vironment claim, so the claim is dismissed, but without prejudice for now.

                                   2. Discrimination

       Next, the CTA argues that the sex discrimination claim should be dismissed

because Tubbs has not alleged facts amounting to an adverse employment action.

Def.’s Mot. Dismiss at 3–4. The Court agrees that, as currently pled, there is no qual-

ifying adverse employment action in the Amended Complaint. To survive a motion to

dismiss in a sex discrimination case, a plaintiff need only allege that “the employer

instituted a (specified) adverse employment action against the plaintiff on the basis

of her sex.” Carlson, 758 F.3d at 827; see also Joren v. Napolitano, 633 F.3d 1144,

1146 (7th Cir. 2011); Tamayo v. Blagojevich, 526 F.3d 1074, 1084 (7th Cir. 2008). To

be actionable, an “adverse employment action must materially alter the terms and

conditions of employment.” Stutler v. Illinois Dep’t of Corr., 263 F.3d 698, 703 (7th

Cir. 2001); see also Porter v. City of Chicago, 700 F.3d 944, 954 (7th Cir. 2012). An

adverse action must be “more than a mere inconvenience or an alteration of job re-

sponsibilities.” de la Rama v. Illinois Dep’t of Human Servs., 541 F.3d 681, 685 (7th

Cir. 2008) (cleaned up).2


       2CTA   also argues that Tubbs has waived any argument against dismissing the sex
discrimination claim because she fails to address how the CTA’s conduct is connected to her
sex. R. 28, Def.’s Reply at 4. Because the two possible adverse employment actions that Tubbs
alleges—the managers’ failure to meaningfully respond to the complaint and her two-month


                                             8
   Case: 1:20-cv-00695 Document #: 32 Filed: 03/29/21 Page 9 of 12 PageID #:145




       Common examples of adverse employment actions are “economic injuries such

as dismissal, suspension, failure to promote, or diminution in pay.” Markel v. Bd. of

Regents of Univ. of Wisconsin Sys., 276 F.3d 906, 911 (7th Cir. 2002); Burlington In-

dus., Inc. v. Ellerth, 524 U.S. 742, 762 (1998) (“A tangible employment action in most

cases inflicts direct economic harm.”). Adverse employment actions may include

“cases of harassment—mistreatment of an employee by coworkers or supervisors that

is sufficiently severe to worsen substantially his conditions of employment” as per-

ceived by a reasonable person. Herrnreiter v. Chicago Hous. Auth., 315 F.3d 742, 745

(7th Cir. 2002). Also, a constructive discharge constitutes an adverse employment

action. Chapin v. Fort-Rohr Motors, Inc., 621 F.3d 673, 679 (7th Cir. 2010) (citing Pa.

State Police v. Suders, 542 U.S. 129, 147 (2004)). As the Seventh Circuit has ex-

plained, “constructive discharge occurs when an employer makes an employee’s work-

ing conditions so intolerable that an employee is forced into involuntarily resigna-

tion.” Roby v. CWI, Inc., 579 F.3d 779, 785 (7th Cir. 2009).

       Tubbs has pled two related actions that might reasonably be characterized as

candidates for the requisite tangible employment action: (1) the managers’ failure to

meaningfully respond to her complaint or investigate it; and (2) her two-month un-

paid leave. Am. Compl. ¶¶ 18–21, 25. To buttress her claim of the managers’ ineffec-

tual investigation, Tubbs first alleges that they failed to notify the CTA’s Equal Em-

ployment Opportunity Unit of the assault, despite having reviewed the video record-

ing and assuring her that they would properly respond to her complaint. Id. ¶ 18.


unpaid leave—arise from the sexual assault by her coworker, that is sufficient to link Tubbs’s
discrimination claim to her sex at the pleading stage.


                                              9
   Case: 1:20-cv-00695 Document #: 32 Filed: 03/29/21 Page 10 of 12 PageID #:146




Second, Tubbs alleges that the managers failed to isolate the coworker who assaulted

her and, as a result, she repeatedly saw him in the workplace. Id. ¶ 19. Third, she

alleges her managers leaked the complaint to her coworkers, who then criticized her

and questioned the veracity of her complaint. Id. ¶ 23. As a result of the emotional

distress that Tubbs experienced from the failure to investigate and the coworkers’

harassment after the managers disclosed the complaint, Tubbs alleges that she was

forced to take a two-month leave from work. Id. ¶ 25.

      Although the alleged failure of managers to meaningfully respond to the com-

plaint is troubling, this failure in and of itself does not rise to the level of an adverse

employment action. The Seventh Circuit has not addressed whether an employer’s

failure to investigate constitutes, by itself, an adverse action for a Title VII discrimi-

nation claim. But two other circuits have (albeit in the context of retaliation claims,

for which there is a lower bar), and they held that an employer’s failure to investigate

a complaint does not constitute an adverse action. These courts reason that “a fail-

ure to investigate a complaint, unless it leads to demonstrable harm, leaves an em-

ployee no worse off than before the complaint was filed.” Daniels v. United Parcel

Serv., Inc., 701 F.3d 620, 640 (10th Cir. 2012); Fincher v. Depository Trust & Clearing

Corp., 604 F.3d 712, 721 (2d Cir. 2010). Whether that is a correct legal principle in

the abstract need not be decided right now, because Tubbs has not adequately alleged

that the CTA’s failure to investigate the complaint materially changed the terms and

conditions of her employment. Stutler, 263 F.3d at 703. In a second amended com-

plaint (if she files one), Tubbs should plead concrete facts about how the managers’




                                            10
  Case: 1:20-cv-00695 Document #: 32 Filed: 03/29/21 Page 11 of 12 PageID #:147




failure to investigate and the leaking of her complaint led to mistreatment by cowork-

ers (and, if applicable, by managers) that was “sufficiently severe to worsen substan-

tially [her] conditions of employment.” Herrnreiter, 315 F.3d at 745.

      On whether the two-month leave qualifies as an adverse employment action,

Tubbs has not alleged sufficient facts to make the leave material. See Stutler, 263

F.3d at 703. In constructive discharge cases, the employee must allege “a more egre-

gious situation than a hostile work environment because an employee is normally

expected to continue working while seeking redress.” Roby, 579 F.3d at 785; Boume-

hdi v. Plastag Holdings, LLC, 489 F.3d 781, 789 (7th Cir. 2007). In short, the em-

ployee must allege that “her working conditions were so objectively intolerable that

they forced a change in employment status.” Costco Wholesale Corp., 903 F.3d at 629.

Because Tubbs has not sufficiently pled a hostile work environment (as discussed

earlier), she by definition has not met the higher standard for constructive discharge.

Again, the dismissal of this claim is without prejudice to filing a second amended

complaint.

                                   IV. Conclusion

      The CTA’s motion to dismiss the claims for hostile work environment and for

sex discrimination is granted. But Tubbs may file a second amended complaint by

April 16, 2021. If she does not, then the dismissal will automatically convert into a

dismissal with prejudice. If she does, then the answer (or Rule 12 motion) is due by




                                          11
  Case: 1:20-cv-00695 Document #: 32 Filed: 03/29/21 Page 12 of 12 PageID #:148




May 7, 2021. The tracking status hearing of April 9, 2021, is reset to April 23, 2021,

at 8:30 a.m., but to track the case only (no appearance is required).

                                                     ENTERED:



                                                           s/Edmond E. Chang
                                                     Honorable Edmond E. Chang
                                                     United States District Judge

DATE: March 29, 2021




                                          12
